UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer  Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the date of 27 October, 2011 ALLIED IRISH BANKS, public limited company   Bankcentre, Ballsbridge, Dublin 4, Republic of Ireland Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ﻿ For Immediate Release 27th October 2011 AIB - Listing of Contingent Capital Notes Allied Irish Banks, p.l.c. ("AIB") announces that, following the issue of €1.6 billion of contingent capital notes (the "Contingent Capital Notes") at par to the Minister for Finance (the "Minister") on 27 July 2011, the Irish Stock Exchange (the "ISE") has today approved the admission of the Contingent Capital Notes to the Official List of the ISE and to trading on the Global Exchange Market of the ISE, an exchange-regulated market (the "Listing"). Listing particulars were today approved by the ISE in connection with the Listing and will be available shortly on AIB's website at www.aibgroup.com - ENDS - For further information, please contact: Alan Kelly Director of Corporate Affairs & Marketing AIB Group Bankcentre Ballsbridge Dublin 4 Tel: +353-1-6412162 or Ronan Sheridan Press Officer - Corporate Affairs & Marketing AIB Group Bankcentre Ballsbridge Dublin 4 Tel: +353-1-6414651 IMPORTANT INFORMATION This is not a prospectus, circular or other equivalent document. You should not rely on any information as set out in this announcement. This announcement does not constitute an offer or invitation to purchase, otherwise acquire, subscribe for, sell, otherwise dispose of or issue, or any solicitation of any offer to sell, otherwise dispose of, issue, purchase, otherwise acquire or subscribe for, any security. There shall be no offer to the public in any jurisdiction of any of the Contingent Capital Notes, including, without limitation in Ireland, the United Kingdom, the United States or elsewhere, nor shall there be any offer to sell, or the solicitation of an offer to buy, the securities referred to herein. The contents of this announcement should not be construed as legal, business, financial, tax, investment or other professional advice. This announcement is for your information only and nothing in this announcement is intended to endorse or recommend a particular course of action. None of the Minister, the Department of Finance, the Irish Government, the National Treasury Management Agency, the National Pensions Reserve Fund Commission or any person controlled by or controlling any such person, or any entity or agency of or related to the Irish State, or any director, officer, official, employee or adviser of any such person (each such person, a "Relevant Person") accepts any responsibility for the contents of this announcement, or makes any representation or warranty as to the accuracy, completeness or fairness of any information contained in this announcement. Each Relevant Person expressly disclaims any liability whatsoever for any loss howsoever arising from, or in reliance upon, the whole or any part of this announcement or any document referred to in this announcement or any supplement or amendment thereto (each a "Transaction Document"). No Relevant Person has authorised or will authorise the contents of any Transaction Document, or has recommended or endorsed any course of action contemplated by any Transaction Document. Citibank, N.A., London Branch ("Citibank") and McCann FitzGerald Listing Services make no representation, express or implied, for the contents of this announcement, including the accuracy, completeness or verification of any information contained therein, or for any other statement made or purported to be made by AIB, or on AIB's behalf, or by them, or on their behalf and nothing in this announcement is or shall be relied upon as a promise or representation in this respect, whether as to the past or future. Citibank and McCann FitzGerald Listing Services accept no responsibility for the contents of this announcement and disclaims to the fullest extent permitted by law all and any liability, whether arising in tort, contract or otherwise, which it might otherwise have in respect of this announcement or any such statement. The release, publication or distribution, in whole or in part, directly or indirectly, of this announcement in jurisdictions other than Ireland and the United Kingdom may be restricted by law and therefore persons into whose possession this announcement comes should inform themselves about, and observe, such restrictions. Any failure to comply with the restrictions may constitute a violation of the securities laws of any such jurisdiction. This announcement is not, and does not constitute, an invitation or offer to sell, or the solicitation of an offer to buy, the securities discussed herein in any jurisdiction, including, without limitation, the United States. The securities discussed herein have not been and will not be registered under the US Securities Act of 1933 (the "US Securities Act") or under any securities laws of any state or other jurisdiction of the United States and may not be offered or sold directly or indirectly, within the United States or to, or for the account or benefit of, US persons. There will be no public offer of the securities discussed herein in the United States. [This announcement contains "forward-looking statements", within the meaning of Section 27A of the US Securities Act and Section 21E of the US Securities Exchange Act of 1934, regarding the belief or current expectations of AIB, AIB's Directors and other members of its senior management about AIB's business and the transactions described in this announcement, including statements relating to possible future write downs or impairments. Generally, words such as "may", "could", "will", "expect", "intend", "estimate", "anticipate", "believe", "plan", "seek", "continue", "should", "assume", "target", "goal", "would" or similar expressions identify forward-looking statements. All statements other than statements of historical fact are, or may be deemed to be, forward-looking statements. These forward-looking statements are not guarantees of future performance. Rather, they are based on current views and assumptions and involve known and unknown risks, uncertainties and other factors, many of which are outside the control of AIB and are difficult to predict, that may cause actual results to differ materially from any future results or developments expressed or implied from the forward-looking statements. No statement in this announcement is intended to constitute a profit forecast or profit estimate for any period. The forward-looking statements speak only as of the date of this announcement. AIB does not have any obligation and expressly disclaims any obligation or undertaking, to update or revise publicly any forward-looking statement, whether as a result of new information, future events or otherwise. AIB expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any forward-looking statement contained in this announcement or any change in events, conditions or circumstances on which any such statement is based. ] Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  ALLIED IRISH BANKS, p.l.c. (Registrant) Date 27 October, 2011 By: Paul Stanley Acting Chief Financial Officer Allied Irish Banks, p.l.c.
